Citation Nr: 1449240	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The appellant (Veteran) served on active duty from May 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA), which denied service connection for MS.  

In March 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  The Board remanded the case for further development in January 2013.  

The Board denied the claim of service connection for MS in May 2013.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated and remanded the Board's decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts that service connection is warranted for his MS due to his active duty service.  

In vacating the Board's denial of service connection for MS, the Court's June 2014 Memorandum Decision found that the Board erred in finding that the duty to assist had been met, as VA failed to obtain a medical examination.  Specifically, the Board found that a medical examination was not needed as there was no evidence of an event, injury or disease in service.  However, the Veteran's service separation examination report contained a history of leg cramps, which the Court noted can be an early symptom of MS.  The Board did not address this favorable evidence or explain why it was not evidence of a disease in service for purposes of determining whether a VA examination was required.  Failure to do so rendered the Board's statement of reasons or bases inadequate.  Accordingly, this case must be remanded for a VA examination of the Veteran, to determine whether his MS is of service onset or otherwise related thereto, considering his complaints of leg cramps at service separation.

In October 2014, a private attorney submitted a signed Appointment of Individual as Claimant's Representative (VAF 21-22a) indicating that she now represented the appellant.  The private attorney also requested a Travel Board hearing on the appellant's behalf and indicated that the appellant would be submitting additional evidence in the form of his testimony.  The appellant has the right to such a hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the date of onset of MS.  

All studies, tests and evaluations deemed necessary by the examiner should be performed.  

The claims file must be provided to the examiner for use in the study of the Veteran's case and the review thereof should be noted in the examination report.

A complete history should be obtained from the Veteran.  

Following examination of the Veteran, review of the medical, lay and other evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's MS manifested during service or to a compensable degree (according to the Schedule for Rating Disabilities, 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8018) within seven years of service discharge or is otherwise related to service.  In arriving at an opinion, the examiner must consider and discuss the January 17, 1955, notation of leg cramps in a Report of Medical History form, Standard Form 89.  The back of the form contains a handwritten notation from the Veteran of "I do have cramps in my legs once in a while but not all the time."  The examiner should also consider and discuss the notation in a March 7, 2013 treatment note from D.G. Hoyt, D.O. of MS - 1955 while in service.

A clear rationale for all opinions must be provided.  If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Next, the issue on appeal should be readjudicated.  If the issue remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded the opportunity to respond thereto.  

4.  Then, the RO should take appropriate action and schedule the appellant for a Travel Board hearing in this matter before the Board.  He and his attorney should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing is held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

